Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 1 of 6

USDC FLSD 245B (Rev. 09/08) ~ Judgment in a Criminal Case Page | of 6

UNITED STATES DISTRICT COURT

Southern District of Florida
Miami Division

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.
ANDRES PORFIRIO RODRIGUEZ Case Number: 15-20169-CR-MARTINEZ(s)-9

USM Number: 19969-104

Counsel For Defendant: Frank Prieto; Todd Onore
Counsel For The United States: Brian Dobbins
Court Reporter: Dawn Savino (Whitmarsh)

The defendant pleaded guilty to count(s) 1 of the Superseding Indictment.

The defendant is adjudicated guilty of these offenses:

 

 

 

TITLE & SECTION NATURE OF OFFENSE OFFENSE. COUNT
ere —oarrrem ENDED ———
18 U.S.C.§ 956(a)(1) conspiracy to kidnap a person in a foreign country 03/29/2014 1

 

 

 

 

 

 

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

Upon the motion of the government the remaining counts of the Superseding Indictment shall be dismissed
as to this defendant.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed
by this judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States .
attorney of material changes in economic circumstances.

Date of Imposition of Sentence: 11/26/2019

C(t

Jose E. rtinez
United Stgtes District Judge

Date: ! / 2e/ G
Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 2 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 2 of 6

DEFENDANT: ANDRES PORFIRIO RODRIGUEZ
CASE NUMBER: 15-20169-CR-MARTINEZ(s)-9

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a :
total term of 102 months as to Count One.

The court makes the following recommendations to the Bureau of Prisons: The defendant shall be assigned |
to a facility as close to South Florida as possible commensurate with his background and the offense of which he |
stands convicted.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

DEPUTY UNITED STATES MARSHAL
Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 3 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 3 of 6

DEFENDANT: ANDRES PORFIRIO RODRIGUEZ
CASE NUMBER: 15-20169-CR-MARTINEZ(s)-9

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 3 years as to Count One.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter, as determined by the court.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.
The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance
with the Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION i

The defendant shall not leave the judicial district without the permission of the court or probation officer;

2. The defendant shail report to the probation officer and shall submit a truthful and complete written report within the first fifteen |
days of each month;

The defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

The defendant shall support his or her dependents and meet other family responsibilities;

5. The defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or
other acceptable reasons;

6. The defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7. The defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8. The defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9, The defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
convicted of a felony, unless granted permission to do so by the probation officer;

10. The defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
of any contraband observed in plain view of the probation officer;

11. The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement i
officer; |

12. The defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without
the permission of the court; and

13. As directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s

criminal record or personal history or characteristics and shall permit the probation officer to make such notifications and to

confirm the defendant’s compliance with such notification requirement.

—

BY

5
b
c
¥
k
i
i
k

 
Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 4 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 4 of 6

DEFENDANT: ANDRES PORFIRIO RODRIGUEZ
CASE NUMBER: 15-20169-CR-MARTINEZ(s)-9

SPECIAL CONDITIONS OF SUPERVISION

Financial Disclosure Requirement - The defendant shall provide complete access to financial information,
including disclosure of all business and personal finances, to the U.S. Probation Officer.

Mental Health Treatment - The defendant shall participate in an approved inpatient/outpatient mental health
treatment program. The defendant will contribute to the costs of services rendered (co-payment) based on ability
to pay or availability of third party payment.

No New Debt Restriction - The defendant shall not apply for, solicit or incur any further debt, included but not
limited to loans, lines of credit or credit card charges, either as a principal or cosigner, as an individual or through
any corporate entity, without first obtaining permission from the United States Probation Officer.

Permissible Search - The defendant shall submit to a search of his/her person or property conducted in a
reasonable manner and at a reasonable time by the U.S. Probation Officer.

Unpaid Restitution, Fines, or Special Assessments - If the defendant has any unpaid amount of restitution, fines,
or special assessments, the defendant shall notify the probation officer of any material change in the defendant’s
economic circumstances that might affect the defendant’s ability to pay.

 
Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 5 of 6

USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 5 of 6

DEFENDANT: ANDRES PORFIRIO RODRIGUEZ
CASE NUMBER: 15-20169-CR-MARTINEZ(s)-9

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $100.00 $0.00 $84,000.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned
payment, unless specified otherwise in the priority order or percentage payment column below. However, |
pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United States is paid.

NAME OF PAYEE TOTAL LOSS* RESTITUTION ORDERED
See Victims List $0.00 $84,000.

 

 

 

 

 

 

 

 

Restitution with Imprisonment - It is further ordered that the defendant shall pay joint and severally restitution |
with his co-defendants in the amount of $84,000. During the period of incarceration, payment shall be made as |
follows: (1) if the defendant earns wages in a Federal Prison Industries (UNICOR) job, then the defendant must

pay 50% of wages earned toward the financial obligations imposed by this Judgment in a Criminal Case; (2) if |

the defendant does not work in a UNICOR job, then the defendant must pay a minimum of $25.00 per quarter |
toward the financial obligations imposed in this order.

Upon release of incarceration, the defendant shall pay restitution at the rate of 10% of monthly gross earnings, |
until such time as the court may alter that payment schedule in the interests of justice. The U.S. Bureau of |
Prisons, U.S. Probation Office and U.S. Attorney’s Office shall monitor the payment of restitution and report to !
the court any material change in the defendant’s ability to pay. These payments do not preclude the government, |
and subsequently the U.S. Probation Office from using any other anticipated or unexpected financial gains, assets —
or income of the defendant to satisfy the restitution obligations.

The restitution will be forwarded by the Clerk, United States Courts, and forwarded to the address below.

The restitution will be forwarded by the Clerk of the Court to victims, to which the address is reflected on the
attached victim list.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
offenses committed on or after September 13, 1994, but before April 23, 1996.

** Assessment due immediately unless otherwise ordered by the Court.
Case 1:15-cr-20169-JEM Document 258 Entered on FLSD Docket 11/27/2019 Page 6 of 6
USDC FLSD 245B (Rev. 09/08) - Judgment in a Criminal Case Page 6 of 6

DEFENDANT: ANDRES PORFIRIO RODRIGUEZ
CASE NUMBER: 15-20169-CR-MARTINEZ(s)-9

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as /
follows:

A. Lump sum payment of $100.00 due immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal |
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the
court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties |
imposed.

This assessment/fine/restitution is payable to the CLERK, UNITED STATES COURTS and is to be addressed to:

U.S. CLERK'S OFFICE

ATTN: FINANCIAL SECTION

400 NORTH MIAMI AVENUE, ROOM 08N09
MIAMI, FLORIDA 33128-7716

The assessment/fine/restitution is payable immediately. The U.S. Bureau of Prisons, U.S. Probation Office and
the U.S. Attorney's Office are responsible for the enforcement of this order.

Joint and Several with Co-Defendants and Co-Conspirators

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and —
Several Amount, and corresponding payee, if appropriate.

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT AND CO-DEFENDANT NAMES TOTAL AMOUNT IeTaTaTd D SEVERAL
(INCLUDING DEFENDANT NUMBER) ————————
15-20169-CR-Martinez-Camilo Montalvan Cardoza-1 $0.00 $84,000.
15-20169-CR-Martinez-Alfredo Kindelan Hernandez-2 $84,000.
15-20169-CR-Martinez-Jean Marrero Lara-3 $84,000.
15-20169-CR-Martinez-Reinaldo Marrero Lara-4 $84,000.
15-20169-CR-Martinez-Humberto Valdes Gonzalez-5 $84,000.
15-20169-CR-Martinez-Juan Palma-6 $84,000.
15-20169-CR-Martinez-Leonel Alejandro Ramirez-7 $84,000.
15-20169-CR-Martinez-Andrey Sanchez Kozlovskiy-8 $84,000.

 

 

 

 

 

Restitution is owed jointly and severally by the defendant and co-defendants in the above case.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest,
(4) fine principal, (5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of
prosecution and court costs.

 
